IN THE UTAH COURT OF APPEALS

                                     ‐‐‐‐ooOoo‐‐‐‐

Alonzo Cahoon,                             )         MEMORANDUM DECISION
                                           )
      Plaintiff and Appellant,             )             Case No. 20110043‐CA
                                           )
v.                                         )
                                           )                  FILED
Hinckley Town Appeal Authority and         )               (March 29, 2012)
Hinckley Town,                             )
                                           )               2012 UT App 94
      Defendants and Appellees.            )

                                          ‐‐‐‐‐

Fourth District, Fillmore Department, 090700068
The Honorable James M. Brady

Attorneys:      Randall L. Jeffs, Provo, for Appellant
                Kaela P. Jackson, Delta, for Appellees

                                          ‐‐‐‐‐

Before Judges Voros, Roth, and Christiansen.

CHRISTIANSEN, Judge:

¶1   Plaintiff Alonzo Cahoon appeals the district court’s affirmance of the denial of
Cahoon’s request for a building permit for his fence by the Hinckley Town Appeal
Authority (the Appeal Board). We affirm.

¶2    On appeal, Cahoon argues that the correct interpretation of Hinckley Town’s
ordinance required that the Hinckley Town Planning and Zoning Commission grant
Cahoon a building permit for the fence he planned to build.1 Specifically, Cahoon
asserts that the fence he ultimately built complies with the ordinance because, either by
its plain language or with any ambiguity construed in his favor, the ordinance requires
the measurement for his front yard to begin at his property line, which extends to the
middle of the road.

¶3    The relevant provisions of Hinckley Town’s ordinance include the following:

              10‐4‐1 PURPOSE
              The Residential Zone (R) is established to provide areas for
              the encouragement and promotion of an environment for
              family life by providing for the establishment of one‐family
              detached dwellings on individual lots. . . . This zone is
              typically characterized by landscaped lots and open spaces



      1
        Cahoon has limited his argument on appeal to the illegality of the Appeal
Board’s decision. See Utah Code Ann. § 10‐9a‐801(3)(a) (2007) (“The courts shall: (i)
presume that a decision, ordinance, or regulation made under the authority of this
chapter is valid; and (ii) determine only whether or not the decision, ordinance, or
regulation is arbitrary, capricious, or illegal.” (emphasis added)).
                      When a district court reviews an order of a local land
              use authority and we exercise appellate review of the district
              court’s judgment, we act as if we were reviewing the land
              use authority’s decision directly, and we afford no deference
              to the district court’s decision. Like the review of the district
              court, our review is limited to whether a land use authority’s
              decision is “arbitrary, capricious, or illegal.” . . . A land use
              authority’s decision is illegal if it “violates a law, statute, or
              ordinance in effect at the time the decision was made.”
              Because a determination of illegality is based on the land use
              authority’s interpretation of zoning ordinances, we review
              such determinations for correctness, but we “also afford
              some level of non‐binding deference to the interpretation
              advanced by” the land use authority.
Fox v. Park City, 2008 UT 85, ¶ 11, 200 P.3d 182 (citations omitted).




20110043‐CA                                 2
              with lawns, shrubs, small gardens and the keeping of farm
              animals, fowl and non‐dangerous exotic animals.

              10‐4‐8 YARD REQUIREMENTS
              The following minium yard requirements shall apply in the
              R Zone.
              A. Front yard. Each lot or parcel in the R Zone shall have a
              front yard of not less than thirty (30) feet.

              10‐4‐9 PROJECTIONS INTO YARDS
              A. The following structures may be erected on or projected
              into any required yard.
                     1. Fences and walls in conformance with Town codes
              or ordinances.

              10‐4‐13 OTHER REQUIREMENTS
              G. Walls and Fences.
                      1. A Front Yard Fence that does not obstruct the view
              (e.g. chain link fence) may be erected to a height of five (5)
              feet in any front yard abutting a street within the set back
              area. The fence shall in no way be closed in with adjacent
              plant material or strips of materials inserted into the fence so
              as to obstruct vision. Any portion of a composite fence
              above thirty six (36) inches shall not obstruct vision.

Hinckley Town’s ordinance also included the following relevant definitions:

              Fence—A tangible barrier or obstruction of any material,
              with the purpose of intent, or having the effect of preventing
              passage or view across the fence line. It includes hedges and
              walls.

              Frontage (Lot Width)—The width of the lot or parcel of land
              measured at the front setback line.




20110043‐CA                                  3
              Property Frontage—Is the assigned and legal address of the
              property.

              Yard, Front—An open unoccupied space on the same lot
              with the building between the front line of the building and
              the front line of the lot and extending the full width of the
              lot.

¶4      “To determine whether the [Appeal] Board’s decision was erro[neous], we begin
by considering the proper interpretation of the applicable ordinance. ‘In interpreting
the meaning of . . . [o]rdinance[s], we are guided by the standard rules of statutory
construction.’” Rogers v. West Valley City, 2006 UT App 302, ¶ 15, 142 P.3d 554 (third
and fourth alterations and omission in original) (quoting Brown v. Sandy City Bd. of
Adjustment, 957 P.2d 207, 210 (Utah Ct. App. 1998)). “In interpreting the meaning of a
statute or ordinance, we begin first by looking to the plain language of the ordinance.
When examining the plain language, we must assume that each term included in the
ordinance was used advisedly.” Carrier v. Salt Lake Cnty., 2004 UT 98, ¶ 30, 104 P.3d
1208 (citation and internal quotation marks omitted). “In conducting this plain meaning
analysis, ‘[w]e read the plain language of the statute as a whole, and interpret its
provisions in harmony with other statutes in the same chapter and related chapters.’”
Li v. Enterprise Rent‐A‐Car Co., 2006 UT 80, ¶ 9, 150 P.3d 471 (alteration in original)
(quoting Miller v. Weaver, 2003 UT 12, ¶ 17, 66 P.3d 592); see also Iverson v. State Farm
Mut. Ins. Co., 2011 UT 34, ¶ 11, 256 P.3d 222 (stating the guidelines for statutory
construction); Thompson v. Logan City, 2009 UT App 335, ¶¶ 16, 20, 22, 221 P.3d 907
(using this concept of statutory construction to interpret a city zoning ordinance).
“Importantly, as with statutes, ordinance terms should be interpreted and applied
according to their commonly accepted meaning unless the ordinary meaning of the
term results in an application that is either unreasonably confused, inoperable, or in
blatant contradiction of the express purpose of the [ordinance].” M & S Cox Invs., LLC v.
Provo City Corp., 2007 UT App 315, ¶ 31, 169 P.3d 789 (alteration in original) (internal
quotation marks omitted).

¶5      Based on the plain language of the entire ordinance, we conclude that the Appeal
Board correctly determined that Cahoon’s front yard does not include portions of the
street. The plain and ordinary meaning of “front yard” does not include a street or a
road. See, e.g., Dictionary.com, http://dictionary.reference.com/browse/front+yard (last




20110043‐CA                                 4
visited March 23, 2012) (defining “front yard” as “the yard in front of a house; between
the house and the street”); Merriam‐Webster Collegiate Dictionary, 1450 (11th ed. 2003)
available at http://www.merriam‐webster.com/dictionary/yard (defining “yard” as “the
grounds immediately surrounding a house that are usually covered with grass”). While
portions of the ordinance read in isolation suggest some ambiguity about how to
measure a front yard, the plain language of the entire ordinance clearly and
unambiguously demonstrates that the ordinance does not contemplate the inclusion of
the street in the front yard’s measurement. Thus, the ordinance’s plain language,
specifically section 10‐4‐8, required Cahoon’s lot to “have a front yard of not less than
thirty (30) feet.” Accordingly, we affirm the Appeal Board’s determination that Cahoon
was not entitled to a building permit because his fence did not comply with the
ordinance.2



____________________________________
Michele M. Christiansen, Judge

                                          ‐‐‐‐‐

¶6    WE CONCUR:



____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge



____________________________________
Stephen L. Roth, Judge

      2
       Because of our determination and the lack of merit of Cahoon’s other
arguments, we do not address his additional arguments in any detail. See State v. Carter,
776 P.2d 886, 888 (Utah 1989) (“[An appellate court] need not analyze and address in
writing each and every argument, issue, or claim raised and properly before [the court]
on appeal. Rather, it is a maxim of appellate review that the nature and extent of an
opinion rendered by an appellate court is largely discretionary with that court.”).




20110043‐CA                                5